Citation Nr: 1724675	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability (claimed as residual of Asian flu and hurting).

2.  Entitlement to service connection for a left lower extremity disability (claimed as residual of Asian flu and hurting).


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1959.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2015, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran's current right lower extremity disabilities, to include peripheral neuropathy and peripheral vascular disease, are not etiologically related to service.

2.  The most probative evidence establishes that the Veteran's current left lower extremity disabilities, to include peripheral neuropathy and peripheral vascular disease, are not etiologically related to service.


CONCLUSIONS OF LAW

1.  A right lower extremity disability, to include peripheral neuropathy and peripheral vascular disease, was not incurred in active service, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A left lower extremity disability, to include peripheral neuropathy and peripheral vascular disease, was not incurred in active service, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In reviewing the record, the Board initially notes that VA has been advised by the service department that the Veteran's service treatment records are unfortunately unavailable.  Based on the response received from the service department, it is clear that further requests for the Veteran's records would be futile.  The record reflects that the Veteran has been duly advised that his records are unavailable.  In cases such as this, where the service records are unavailable through no fault of the claimant, it is especially incumbent on VA to carefully consider the Veteran's contentions and the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).


Background

In February 2009, the Veteran filed an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is negative for mention of a lower extremity disability as is medical evidence assembled in connection with that application.  

In June 2011 the Veteran filed a claim of entitlement to service connection for "problems with right and left lower extremities."  

In support of his claim, the Veteran submitted a July 2011 statement asserting that in 1957, he was admitted to the hospital at Fort Jackson for a period of 7 to 8 days, because of the Asian flu.  The Veteran stated that a doctor advised him that the flu had settled in his legs and would cause him trouble.  He asserts that as a result, he was relieved from the walking, guard duty, and K.P. for the rest of basic training. 

In that statement, the Veteran also reported that he participated in tank training and was sent to Korea where he jumped on and off of tanks while performing his duties as a tank crewman.  He also asserted that when he became a truck driver, his duties included jumping out of trucks.  The Veteran indicated that at times he would go to sick call for his hurting legs, and was given a day or two of rest.  The Veteran reiterated his assertions in a January 2012 written statement.

The record on appeal also includes all available, relevant post-service VA and private clinical records which the Veteran has specifically identified and authorized VA to obtain.  That evidence includes private medical records showing treatment for carotid disease and claudication.  In April 2010, it was noted that the Veteran had a history of peripheral arterial disease and carotid arterial disease.  In May 2011, diagnostic testing showed a right profunda femoral artery stenosis and a mild plaque in his left femoral artery, as well as a left superficial femoral artery stenosis. 

A review of VA medical records for the period of February 2005 to November 2015 indicates that the Veteran received treatment during this period for multiple chronic medical conditions.  In April 2007, it was noted that the Veteran had a history of left carotid stenosis and small vessel cerebral vascular disease.  His risk factors included smoking, dyslipidemia, and hypertension.  In April 2011, the Veteran reported lower extremity pain and left ankle pain on walking.  It was noted that he was scheduled for a vascular workup.  During a January 2014 VA clinic visit, the Veteran reported experiencing continuous pain in both legs and knees.  In an April 2014 VA medical record, the Veteran reported ongoing left leg pain, rating it at 5 on a scale of 10.  In addition, a March 2014 VA medical record shows that the Veteran reported constant aching leg pain.   

During his June 2015 hearing, the Veteran testified that his job duties in service included jumping on and off tanks, and loading rounds that weighed 60 pounds.  He stated that he went to sick call for his leg pain and was given a couple of days to rest.  The Veteran stated that the military doctor did not provide a diagnosis, medication, or a referral for therapy.

The Veteran also testified that he recalled seeking treatment in 1972, and was advised that he had, "arthritis or something."  He stated that the doctor did not say that his pain was related to his military service.  The Veteran reported in 2005, he sought treatment for swelling and an infection of his legs.  He recalled that at that time, the doctor agreed that jumping out of tanks was causing his current condition, as well as arthritis.  The Veteran then stated that the doctor did not say his condition definitely occurred from jumping out of tanks, but that it could have occurred from that activity.  The Veteran also theorized that his right and left lower extremity condition could have occurred from having the flu in service. 

The Veteran was afforded a VA medical examination in October 2015.  He informed the examiner that he had experienced bilateral leg pain while in service that resulted in light duty for a few days.  He reported that his current lower extremity symptoms consisted of constant, mild pain as well as numbness and tingling in both lower extremities.  He also reported episodes of falling.  The Veteran stated that since 2007, he had used a cane a few times a week when he wobbled.  The examiner noted that the Veteran had been diagnosed as having peripheral neuropathy in 2007 and had been diagnosed as having peripheral vascular disease sometime prior to 2010.  The examiner noted that on examination of the Veteran's lower extremities, claudication on walking was present, as well as diminished peripheral pulses, ischemic limb pain at rest, and trophic changes, bilaterally.  After reviewing the record and examining the Veteran, the examiner concluded that it was less likely than not that the Veteran's peripheral vascular disease or peripheral neuropathy were causally related to the Veteran's service, including his reported injuries from jumping.  


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Service connection for certain enumerated chronic disabilities, including arteriosclerosis, arthritis, cardiovascular-renal disease, and an organic disease of the nervous system, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran contends that his right and left lower extremity disabilities are related to his duties in service, including jumping off of vehicles.  In the alternative, the Veteran contends that his right and left lower extremity disabilities were incurred as a result of Asian flu while in service. 

Applying the applicable legal criteria to the facts in this case, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for right and left lower extremity disabilities.  Although there is no documentation of treatment for right and lower extremity injuries or complaints in service, the Veteran has submitted statements outlining his military duties, including jumping from trucks, as well as his treatment for the Asian flu.  The Veteran has also submitted statements describing in-service lower extremity symptoms.  

That an injury occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In other words, a Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury or disease incurred during active duty.  See e.g. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, the Board has carefully reviewed the record, but finds that the evidence is against the claims.  Although the record contains clinical evidence showing post-service treatment for significant peripheral vascular disease, none of the clinical evidence contains any indication that such disability was present in service, manifest to a compensable degree within one year of service separation, or is otherwise causally related to the Veteran's active service or any incident therein.  To the extent these record contain an indication as to the etiology of the Veteran's lower extremity disabilities, it is unfavorable as the records note that the Veteran's risk factors for vascular disease include smoking, dyslipidemia, and hypertension.  

In addition, as set forth above, in October 2015, a VA physician concluded, after examining the Veteran, considering his reported history, and reviewing the record, that the Veteran's current lower extremity disabilities, peripheral vascular disease and peripheral neuropathy, were less likely than not causally related to his active service.  There is no other probative evidence of record which contradicts this opinion.  

In that regard, the Board has considered the Veteran's statements to the effect that when he sought treatment for swelling and an infection of his legs in 2005, his doctor agreed that jumping out of tanks "could have" caused his current condition, as well as arthritis.  The Board assigns the Veteran's statements in this regard less probative value that the opinion of the VA physician.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).

The Board has considered the Veteran's contentions to the effect that his current lower extremity disabilities are related to his military duties or the Asian flu.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether lay statements are competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements regarding whether his lower extremity disabilities are related to service relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Questions of competency notwithstanding, the Board concludes that the Veteran's opinion as to the etiology of his right and left lower extremity disabilities is outweighed by that of the October 2015 VA examiner, who possesses a higher degree of expertise.  

The Board considers this opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the expertise necessary to opine on the matter at issue in this case.  In addition, the examiner examined the Veteran, considered his contentions, and reviewed the medical record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").

In view of the foregoing discussion, the Board finds that the preponderance of the evidence is against the claim of service connection for right and left lower extremity disabilities.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application, notwithstanding VA's heightened obligation to consider it carefully in the absence of the Veteran's service records.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).


ORDER

Entitlement to service connection for right lower extremity disability (claimed as residual of Asian flu and hurting) is denied.

Entitlement to service connection for left lower extremity disability (claimed as residual of Asian flu and hurting) is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


